This is an action in detinue against the superintendent of banks for the recovery of a certain stock certificate No. 95, in the Woodlawn Building  Loan Association. On the trial, judgment was rendered for plaintiff for the property sued for. Motion for new trial made by defendant was granted, duly excepted to by plaintiff, and, from the granting of the motion, appeal is taken by authority of section 6088, Code 1923.
Among the grounds set out in the motion is: "The judgment was contrary to the evidence."
The trial was had by the judge sitting without a jury. The evidence was taken ore tenus. He had the witnesses before him. The evidence was in conflict, and, giving to the findings of the judge those presumptions to which they are entitled, the judgment must be affirmed. Cobb v. Malone, 92 Ala. 630,9 So. 738.
The judgment is affirmed.
Affirmed.